Citation Nr: 1508766	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-00 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $6,878.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in March 2012 by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COW) of the Pension Center in Milwaukee, Wisconsin.  At that time the Agency of Original Jurisdiction (AOJ) denied waiver of the Veteran's non-service-connected pension overpayment of $6,878.00.  This matter is currently under the jurisdiction of the VA Regional Office (RO) in Milwaukee, Wisconsin.

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that the RO considered such information in the January 2013 statement of the case.  


FINDINGS OF FACT

1.  In a November 2006 decision, the RO granted the Veteran non-service-connected benefits, effective July 1, 2006.

2.  In January 2008, the Veteran first informed VA that he had started receiving retirement benefits from the U.S. Office of Personnel Management Retirement Services Program, since around July 2007.

3.  From the July 2007 initiation of his retirement benefits to January 2008, the Veteran continued to receive non-service-connected benefits.

4.  In February 2008, VA informed the Veteran that due to VA's overpayment of his benefits, VA planned to withhold his benefits until the amount overpaid is recouped.

5.  In a March 2009 letter, the Veteran requested a waiver for the overpayment of VA benefits.  

6.  In a March 2012 decision, the AOJ denied waiver of the Veteran's $6,878.00 overpayment.  

7. While there has been no fraud, misrepresentation, or bad faith on the part of the Veteran, his actions have been shown to be the direct cause of the overpayment. Conversely, there has been no showing of fault on the part of VA in the generation of the debt.
 
8. Recovery of the assessed overpayment would not deprive the Veteran of the ability to provide for basic necessities.
 
9. Waiver of the assessed overpayment would unjustly enrich the Veteran.
 
10. The Veteran's assets and income, with consideration of the cost of life's basic necessities, would be sufficient to permit collection of the debt and would not result in undue financial hardship. Additionally, collection of the debt would not defeat the purpose of the award of VA benefits, or otherwise be inequitable.
 
11. There is no indication that the Veteran has relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.

12.  The Veteran's debt to VA was not discharged by his bankruptcy.





CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA disability compensation benefits is precluded by law. 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962 , 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51). Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

II. Waiver of Overpayment 

The Veteran contends that his overpayment of $6,878.00, in non-service-connected pension benefits, should be waived.  The Veteran does not dispute the creation of the debt or the amount owed.  Rather, he argues that VA should honor his bankruptcy proceedings to discharge his VA debt (and that if VA needed additional information regarding his bankruptcy, it should have obtained such information itself), and that repaying the overpayment would be a hardship to him.  (May 2014 Board hearing).  

In a November 2006 decision, the AOJ granted non service-connected pension, effective July 1, 2006.  Prior to the AOJ's award, the Veteran had reported that he had no income at all.  (November 2006 Improved Pension Eligibility Verification Report).  His VA physician, however, noted that the Veteran did have income of $112.00 per month, from VA for his service-connected hypertensive vascular disease.  (October 2006 VA physician letter).  

In January 2008, the Veteran informed VA, for the first time, that approximately a half year previously (around July 2007) he had started receiving retirement benefits from the U.S. Office of Personnel Management (OPM) Retirement Services Program.  His 2007 monthly gross annuity amount had been $1,294.00; his net monthly payment following deductions was $720.13.  His 2008 monthly gross annuity was $1,320.00; with a net monthly amount of $743.89.  The Veteran had received both VA non-service-connected pension benefits and retirement benefits concurrently, until he reported the new income to VA.  An overpayment of non-service-connected pension benefits was thus created due to the Veteran's failure to report his retirement benefits income.  

In February 2008, VA informed the Veteran that due to VA's overpayment of his benefits, to the amount of $6,376.00, VA planned to withhold his benefits until the amount overpaid is recouped.  In a March 2009 letter, the Veteran requested a waiver for the overpayment of VA benefits.  In a March 2012 decision, the AOJ denied waiver of the Veteran's $6,878.00 overpayment.  

Pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination which must be reviewed by the Board on a de novo basis. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

In the March 2012 decision, the AOJ found that the Veteran's actions did not represent intentional behavior to obtain government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation, or bad faith. However, as discussed above, when applying for benefits, the Veteran initially underreported his actual income to VA.  The record is unclear as to whether he intended to not report his receipt of retirement benefits, or rather, just delayed reporting such benefits until he completed his annual EVR.  Giving the Veteran the benefit of the doubt, the Board concurs with the RO's finding that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case. 

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965. If warranted, the Board may waive only a portion of the debt. Jordan v. Brown, 10 Vet. App. 171 (1997). 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965. In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults. Weighing fault of debtor against any VA fault.

 (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.

 (4) Defeat the purpose. Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

 (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

 (6) Changing position to one's detriment. Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965.

In addressing the question of whether waiver of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was predominantly at fault in the creation of the debt. In this case, he was. Notwithstanding the Veteran's lack of fraud, misrepresentation, or bad faith, the fact remains that he collected non-service-connected pension benefits during a period in which he was also receiving OPM retirement benefits.  Moreover, when VA awarded his benefits in November 2006, it specially informed him that it was his responsibility to let them know right away if his income changed (i.e., earnings, Social Security Benefits, lottery and gambling winnings).  

Having established that fault lies with the Veteran, the Board must weigh his liability against that of VA. 38 C.F.R. § 1.965(a)(2). The Board observes that VA acted promptly once it became aware of the overpayment and cannot in any way be held responsible for the creation of that debt. Therefore, its culpability cannot be found to exceed the fault of the Veteran. That weighs against a finding that recovery of the overpayment would violate the principles of equity and good conscience. However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the Veteran undue financial hardship. 

A May 2012 OPM Verification of Annuity documents that the Veteran's annuity commenced on July 26, 2006, and that his current gross monthly amount was $1,419.00, with a net monthly amount of $1,316.76.  In his June 2012 Financial Status Report, the Veteran indicated that he only had $1,316.76 per month gross income and that his average monthly expenses included $500 for rent, $200 for food, $141 for utilities and heat, $188 for his cell phone, $206 for cable, and $87 for car insurance.  He contends that his discretionary income after expenses would be $94.76.  

During his Board hearing, he further claimed that he had cut his health benefits to make his ends meet, but that he was trying to receive medical treatment from VA.  However, the Board notes that the Veteran is receiving medical treatment from VA, as documented in the claims file, and the previously referenced October 2006 letter from his VA physician.  Also, in addition to his OPM retirement benefits, he also receives service-connected disability benefits.  An April 2013 VA letter noted that his monthly payment was of $129 per month, at that time.  The $129 in addition to the $94.76 claimed by the Veteran leaves a post-expenses discretionary income of $223.76 per month.

In view of the information the Veteran has submitted and evidence of record, the Board finds that, while he would incur some financial sacrifice through the recovery of the debt, such repayment would not deprive him of the basic necessities of life and thereby pose an undue hardship. On the contrary, the Veteran has indicated that he has sufficient funds remaining each month to purchase food and basic necessities, including lodging, and non-necessities such as a high cell phone plan and high cable television plan. Accordingly, the Board finds that recovery of the overpayment does not constitute a violation of the principles of equity and good conscience.

Next, the Board must consider whether the recovery of the overpayment would defeat the intended purpose of the VA compensation at issue. In this case, the Board finds that the purpose of the Veteran's non-service-connected pension benefits would not be defeated. VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521(a). Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).  The Veteran's significant retirement benefits have been established, and such benefits caused him to have an income in excess of the applicable pension rate. Consequently, the Board finds that repayment of his debt would not conflict with the objective underlying his pension benefits as he was legally barred from receiving those benefits during the time period in which that debt was generated. 

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled. VA continued to make pension payments at a rate that did not take into account the Veteran's income increase.  Thus, to allow the Veteran to keep those additional payments would constitute unjust enrichment.

The Board has also considered whether reliance on the benefits has resulted in the relinquishment of a valuable right or the incurrence of a legal obligation. In this case, no such relinquishment of right or incurrence of obligation has been contended or shown. Indeed, there has been no evidence to suggest that the Veteran detrimentally changed his position by relying on the pension benefits received from July 2007 forward.  

As to the Veteran's contention that any debt he owes to VA has been discharged by his October 2008 bankruptcy, the Board finds that the law does not support finding that the money he owed VA was discharged.  In Beaumont v. Dept. of Veterans Affairs, United States of America (In re Beaumont) 586 F.3d 776 (10th Cir. 2009), the U.S. Court of Appeals addressed a very similar matter.  At that time, a veteran claimed that VA's overpayment of non-service-connected pension benefits to him, caused by his failure to report additional income to VA, was discharged by his bankruptcy.  The U.S. Court of Appeals for the 10th Circuit, quoting the Bankruptcy Court that initially addressed the matter, found that "it would be inequitable for the Plaintiff [veteran] to receive his inheritance, continue to receive benefits as if his income was zero, then be able to discharge in bankruptcy the overpayments once it was determined that he had been overpaid."  Furthermore, it noted that "the overpayment that the Plaintiff must repay arise[s] from a single transaction, and that...recoupment of the overpayment from post-petition [post-Bankruptcy] benefits did not violate the automatic stay nor the discharge injunction."  Id. at 781.  That 10th Circuit Court explained that "recoupment" was an equitable doctrine in bankruptcy that allowed one party to a transaction to withhold funds due to another party, when the debts arise out of the same transaction.  Id. at 780.  Essentially, a debt caused by overpayment is not a debt that can be discharged under bankruptcy; rather, it is an obligation that VA can recoup after bankruptcy.  Id. at 781-782.  See also In re Boyd, 223 B.R. 536 (Bankr. E.D. Ark. 1998) (finding that a mandate that readjustment pay be recouped from disability benefits does not constitute a debt to the United States and that VA was entitled to recoup readjustment pay despite that veteran's bankruptcy discharge); In re Keisler, 176 B.R. 605 (Bankr.M.D. Fla. 1994) (finding that VA's monthly deductions from bankruptcy debtor's overpaid disability payments represented recoupment to VA and not dischargeable debt); In re Snodgrass, 244 B.R. 353 (Bankr.W.D. Va. 2000) (finding that VA's right to recoup special separation benefit previously paid to a veteran by deducting it from service-connected disability compensation to which debtor was entitled was not a "claim" against debtor that could be discharged.)

The Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment. The Veteran has been found to be at fault in the creation of the debt, and, thus, the retention of the overpayment would unfairly enrich him. Moreover, repayment of the debt would not deprive the Veteran of the basic necessities of life. Repayment would also not defeat the purpose for which his benefits were intended. Additionally, such debt was not discharged by bankruptcy, and can still be recouped by VA.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Waiver of the recovery of the overpayment of non-service-connected pension benefits in the amount of $6,878.00 is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


